DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 13-20 are pending.
Claims 11-12 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. JiNan George (Reg. No. 42,585) on February 23, 2021.

The application has been amended as follows: 1. (Currently Amended) A system for electric power grid management and communications, comprising:
at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;
wherein the at least one grid element is operable to communicate Internet Protocol 
wherein the IP-based messages comprise a message for registration of the at least one grid element; 
wherein the message comprises a unique grid element identifier, an equipment identifier, geodetic information, IP address information, and content information; 
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of the message with the server via the at least one coordinator;
wherein the at least one active grid element is operable to participate actively in an electric power grid;
wherein the IP-based messages further comprise at least one IP packet including a content, a priority, a security, and a transport route; 
wherein the content comprises an amount of power supply available for the electric power grid or an amount of power curtailment available at an attachment point for each of the at least one active grid element based on revenue grade metrology; [[and]]
wherein the at least one coordinator is operable to select one or more active grid elements of the at least one active grid element and control participation of the one or more active grid elements in the electric power grid based on capability, capacity, function information, geodetic information, and/or the attachment point of each of the one or more grid elements; and
wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
2. (Original) The system of claim 1, wherein the IP-based messages comprise at least one settlement message for a participation of the at least one active grid element.
3. (Original) The system of claim 2, wherein data rate sampling for the participation or settlement is at a less than 10-minute interval.
4. (Original) The system of claim 2, wherein data rate sampling for the participation or settlement is at a less than 5-minute interval.
5. (Original) The system of claim 1, wherein the at least one coordinator is operable to receive pricing data from a governing entity.
6. (Original) The system of claim 5, wherein the pricing data comprises factors and information relating to an impact of commodity pricing.
7. (Original) The system of claim 1, wherein the amount of power supply available for the electric power grid or the amount of power curtailment available at the attachment point for each of the at least one active grid element includes a power supply value.
8. (Original) The system of claim 7, wherein the power supply value includes consideration for line losses proximal to the at least one active grid element.
9. (Original) The system of claim 7, wherein the power supply value is based on measurement and verification.
10. (Original) The system of claim 1, wherein power supply values for a multiplicity of active grid elements are aggregated into a power trading block (PTB).
11. (Canceled)

13. (Original) The system of claim 1, wherein the transport route of the at least one IP packet is fixed, mutable by a coordinator, or dynamic.
14. (Currently Amended) A system for electric power grid management and communications, comprising:
at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;
wherein the at least one grid element comprises an energy consumption pattern or an energy supply pattern;
wherein the at least one grid element is operable to communicate Internet Protocol (IP)-based messages with the server via the at least one coordinator in real time or in less than 15-minute intervals;
wherein the IP-based messages comprise a message for registration of the at least one grid element; and
wherein the message comprises a unique grid element identifier, geodetic information, IP address information, and content information;
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of the message with the server via the at least one coordinator;
wherein the at least one active grid element is operable to participate actively in an electric power grid;
wherein the IP-based messages comprise at least one IP packet including a content, a priority, and a transport route; 

wherein the at least one coordinator is operable to select one or more active grid elements of the at least one active grid element and control participation of the one or more active grid elements in the electric power grid based on capability, capacity, function information, geodetic information, and/or the attachment point of each of the one or more grid elements; and
wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
15. (Original) The system of claim 14, wherein the at least one coordinator is operable to provide priority flags on the IP-based messages.
16. (Original) The system of claim 14, wherein the IP-based messages comprise at least one settlement message for a participation of the at least one active grid element.
17. (Original) The system of claim 14, wherein the content of the at least one IP packet further comprises energy settlement data.18. (Currently Amended) A system for electric power grid management and communications, comprising:
at least one coordinator constructed and configured in network-based communication with at least one grid element and a server;

wherein the at least one grid element is operable to communicate Internet Protocol (IP)-based messages with the server via the at least one coordinator in real time or in less than 15-minute intervals;
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of one of the IP-based messages with the server via the at least one coordinator;
wherein the at least one active grid element is operable to participate actively in an electric power grid;
wherein the IP-based messages comprise at least one IP packet including a content, a priority, and a transport route; [[and]]
wherein the at least one coordinator is operable to select one or more active grid elements of the at least one active grid element and control participation of the one or more active grid elements in the electric power grid based on capability, capacity, function information, geodetic information, and/or the attachment point of each of the one or more grid elements; and
wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
19. (Original) The system of claim 18, wherein the IP-based messages comprise a message for registration of the at least one grid element and wherein the message 
20. (Original) The system of claim 18, wherein the content comprises an amount of power supply available for an electric power grid or an amount of power curtailment available at an attachment point for each of the at least one active grid element based on revenue grade metrology.

Examiner’s Statement of Reason for Allowance
Claims 1-10 and 13-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Forbes et al. (USPGPUB 2010/0235008) discloses a method for determining carbon credits earned as a result of a control event in which power is reduced to at least one service point serviced by a utility.  The controller is located remotely from the service point(s) and determines power consumed over time by at least one device located at the service point(s) to produce power consumption data, Shaffer (USPGPUB 2011/0204717) discloses a method is provided in one example embodiment and includes receiving a message associated with a detection of reactive power in an energy system and inducing a first quantity of reactive power at a power level specified in the message.  The first quantity of reactive power is induced in order to mitigate a second quantity of reactive power that is detected on a specific segment of the energy system, and Taft (USPPUB 2011/0208366) disclosed a system to filter device commands within a utility grid is provided.  The command filter system may be implemented in a smart grid for improving the management of a power utility grid.  The 
Claim 1, at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;
wherein the at least one grid element is operable to communicate Internet Protocol (IP)-based messages with the server via the at least one coordinator in real time or in less than 15-minute intervals;
wherein the IP-based messages comprise a message for registration of the at least one grid element; 
wherein the message comprises a unique grid element identifier, an equipment identifier, geodetic information, IP address information, and content information; 
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of the message with the server via the at least one coordinator;

wherein the IP-based messages further comprise at least one IP packet including a content, a priority, a security, and a transport route; 
wherein the content comprises an amount of power supply available for the electric power grid or an amount of power curtailment available at an attachment point for each of the at least one active grid element based on revenue grade metrology; [[and]]
wherein the at least one coordinator is operable to select one or more active grid elements of the at least one active grid element and control participation of the one or more active grid elements in the electric power grid based on capability, capacity, function information, geodetic information, and/or the attachment point of each of the one or more grid elements; and
wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
Claim 14, at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;

wherein the at least one grid element is operable to communicate Internet Protocol (IP)-based messages with the server via the at least one coordinator in real time or in less than 15-minute intervals;
wherein the IP-based messages comprise a message for registration of the at least one grid element; and
wherein the message comprises a unique grid element identifier, geodetic information, IP address information, and content information;
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of the message with the server via the at least one coordinator;
wherein the at least one active grid element is operable to participate actively in an electric power grid;
wherein the IP-based messages comprise at least one IP packet including a content, a priority, and a transport route; 
wherein the content comprises an amount of power supply available for an electric power grid or an amount of power curtailment available at an attachment point for each of the at least one active grid element based on revenue grade metrology; [[and]]

wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
Claim 18, at least one coordinator constructed and configured in network-based communication with at least one grid element and a server;
wherein the at least one grid element comprises an energy consumption pattern or an energy supply pattern;
wherein the at least one grid element is operable to communicate Internet Protocol (IP)-based messages with the server via the at least one coordinator in real time or in less than 15-minute intervals;
wherein the at least one coordinator is operable to transform the at least one grid element into at least one active grid element after communication of one of the IP-based messages with the server via the at least one coordinator;

wherein the IP-based messages comprise at least one IP packet including a content, a priority, and a transport route; [[and]]
wherein the at least one coordinator is operable to select one or more active grid elements of the at least one active grid element and control participation of the one or more active grid elements in the electric power grid based on capability, capacity, function information, geodetic information, and/or the attachment point of each of the one or more grid elements; and
wherein the priority of the at least one IP packet is based upon factors associated with the electric power grid, and wherein the factors comprise grid reliability factors, grid stability factors, energy market-based factors, billing determinants, energy settlement factors, financial settlement factors and transmission factors.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119